Regarding the amendments to Claim 13, Claim 27, and Claim 28, and further with respect to the new Claims 30-35 - new claims and new limitations require a new search.
Applicant argues that Oh does not disclose a steel sheet but rather a “formed member”, and that a formed member would be different from a steel sheet. The examiner respectfully points out that the arguments are not persuasive and the response within the Final Rejection still apply. 


/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735